ORDER
The Disciplinary Review Board having filed with the Court a report recommending that by way of reciprocal discipline CHARLES L. FEELY of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1985, and who thereafter was *6temporarily suspended from practice by Order of the Court dated September 26, 1999, and who remains suspended at this time, be disbarred on the basis of respondent’s disbarment in the State of New York for the knowing misappropriation of client funds;
And CHARLES L. FEELY having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that CHARLES L. FEELY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that CHARLES L. FEELY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.